Third District Court of Appeal
                               State of Florida

                           Opinion filed May 10, 2017.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                                No. 3D17-890
                         Lower Tribunal No. 91-37881
                             ________________


                                 Antonio Doll,
                                    Petitioner,

                                        vs.

                        The State of Florida, et al.,
                                  Respondents.



     A Case of Original Jurisdiction – Habeas Corpus.

     Antonio Doll, in proper person.

     Pamela Jo Bondi, Attorney General, for respondents.


Before LOGUE, SCALES and LUCK, JJ.

     SCALES, J.

     Antonio Doll petitions this Court for a writ of habeas corpus, claiming that

he is entitled to immediate release from prison because he was improperly
designated a habitual violent felony offender and that his sentences are otherwise

illegal. For the reasons stated below, we deny Doll’s instant petition for a writ of

habeas corpus and order Doll to show cause why this Court should not prohibit

him from making further pro se filings to this Court in circuit court case number

91-37881.

      In November 1992, the jury found Doll guilty of burglary of a structure with

a firearm and aggravated assault. At the sentencing hearing held in December

1992, the trial court designated Doll a habitual violent felony offender, sentencing

him to thirty years in prison with a fifteen year minimum mandatory on the

burglary conviction, and to ten years in prison with a three year minimum

mandatory on the aggravated assault conviction. The court ordered the ten years to

run consecutive to the thirty years, and the minimum mandatories to run

concurrently.1

      This Court affirmed Doll’s convictions and sentences on direct appeal. See

Doll v. State, 626 So. 2d 221 (Fla. 3d DCA 1993) (table). Since that time, Doll has

filed in this court at least thirteen postconviction appeals or petitions.2

1Atthe sentencing hearing, Doll also pled guilty to possession of a firearm by a
convicted felon, receiving credit for time served.
2 Doll v. State, 207 So. 3d 238 (Fla. 3d DCA 2015) (denying petition for writ of
habeas corpus) (table); Doll v. State, 147 So. 3d 1001 (Fla. 3d DCA 2014)
(denying petition for writ of habeas corpus) (table); Doll v. State, 107 So. 3d 418
(Fla. 3d DCA 2013) (denying rule 3.800 postconviction motion) (table); Doll v.
State, 106 So. 3d 944 (Fla. 3d DCA 2013) (denying petition for writ of certiorari)

                                            2
      The instant petition argues that Doll’s underlying sentences are illegal

because the trial court’s written order imposing the sentences does not comport

with its oral pronouncements at the sentencing hearing. This court recently denied

this very claim in appellate case number 3D15-2515. See Doll v. State, 207 So. 3d
238 (Fla. 3d DCA 2015) (table).          Doll also claims that he was improperly

designated a habitual violent felony offender. This court rejected this very claim in

appellate case number 3D04-1854. See Doll v. State, 917 So. 2d 881 (Fla. 3d

DCA 2005). We deny the instant petition.

                           ORDER TO SHOW CAUSE

      Doll is hereby directed to show cause, within forty-five days from the date

of this opinion, why he should not be prohibited from filing any further pro se

appeals, petitions, motions or other proceedings related to his criminal sentencing

in circuit court case number 91-37881.



(table); Doll v. State, 76 So. 3d 301 (Fla. 3d DCA 2011) (denying petition writ of
habeas corpus) (table); Doll v. State, 75 So. 2d 736 (Fla. 3d DCA 2011) (denying
petition for writ of habeas corpus) (table); Doll v. State, 60 So. 3d 401 (Fla. 3d
DCA 2011) (denying rule 3.800 postconviction motion) (table); Doll v. State, 38
So. 3d 148 (Fla. 3d DCA 2010) (denying rule 3.850 postconviction motion) (table);
Doll v. State, 11 So. 3d 956 (Fla. 3d DCA 2009) (denying rule 3.850
postconviction motion) (table); Doll v. State, 965 So. 2d 137 (Fla. 3d DCA 2007)
(denying rule 3.800 postconviction motion) (table); Doll v. State, 917 So. 2d 881
(Fla. 3d DCA 2005) (denying rule 3.800 postconviction motion); Doll v. State, 700
So. 2d 696 (Fla. 3d DCA 1997) (denying rule 3.850 postconviction motion) (table);
Doll v. State, 654 So. 2d 928 (Fla. 3d DCA 1995) (denying rule 3.850
postconviction motion) (table).

                                          3
      If Doll does not demonstrate good cause, any such further and unauthorized

filings by Doll will subject him to appropriate sanctions, including the issuance of

written findings forwarded to the Florida Department of Corrections for its

consideration of disciplinary action, including forfeiture of gain time.     See §

944.279(1), Fla. Stat. (2017).

      Petition denied. Order to show cause issued.




                                         4